EXHIBIT 10.24

 

 

[*]

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

FOURTH AMENDMENT TO EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

 

This FOURTH AMENDMENT (“Fourth Amendment”) is entered into as of December 20th,
2017 (the “Fourth Amendment Effective Date”) by and between Audentes
Therapeutics Inc., having its principal offices at 600 California Street, 17th
Floor, San Francisco, CA 94108 (“Audentes”), and The Trustees of the University
of Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at
Penn Center for Innovation, 3160 Chestnut Street, Suite 200, Philadelphia, PA
19104-6228 (“Penn”).  Audentes and Penn are referred to collectively as the
“Parties” and individually as a “Party.”

 

WHEREAS, the Parties entered into an Exclusive License and Collaboration
Agreement having an effective date of May 3, 2016 (“Original Agreement”), which
was subsequently amended by the First Amendment dated December 21, 2016 (the
“First Amendment”), the Second Amendment dated March 21, 2017 (the “Second
Amendment”), and the Third Amendment dated July 14, 2017 (the “Third
Amendment”).  Collectively, the Original Agreement, First Amendment, Second
Amendment, and Third Amendment shall be referred to as the “Agreement”;

 

WHEREAS, the Parties now intent to extend the Work Plan to include additional
studies to be conducted at Penn and associated additional budget for such
studies; and

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in the Agreement and herein, and intending to be legally bound hereby, the
Parties amend the Agreement and otherwise agree as follows:

 

1.

The Work Plan contained in Exhibit C of the Original Agreement as amended by the
First Amendment, Second Amendment, and Third Amendment is hereby further amended
to also include Schedule A to this Fourth Amendment, listing the research
projects added to the Work Plan.

 

2.

The term of the Research Program shall be [*] solely in order to allow Penn
to  [*] in Exhibit C. Notwithstanding this extension, the Parties agree that the
[*] in Section 3.2 of the Agreement [*].  Therefore, the [*], as outlined in
Section 3.2, [*].

 

3.

The budget and payment schedule contained in Exhibit C of the Original Agreement
as amended by the First Amendment, Second Amendment, and Third Amendment, is
hereby further amended to include Schedule B of this Fourth Amendment, listing
the additional budget and payment schedule to support the research projects
described in Schedule A hereto.

 

4.

This Fourth Amendment and the Agreement contain the entire understanding between
the Parties and supersedes any and all prior agreements, understandings and
arrangements whether written or oral between the Parties with respect to the
matters contained in the Agreement and this Fourth Amendment.  No amendments,
changes, modifications or alterations of the terms and conditions of the
Agreement and this Fourth Amendment shall be binding upon any Party, unless in
writing and signed by an authorized representative of each Party.

 

5.

All terms and conditions of the Agreement not changed by this Fourth Amendment
shall remain in full force and effect.

* CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

University of Pennsylvania

Page 2 of 5

 

 

6.

Signatures on this Fourth Amendment may be communicated by facsimile or e-mail
transmission and shall be binding upon the Parties upon receipt by transmitting
the same by facsimile or e-mail, which signatures shall be deemed originals.  If
executed in counterparts, the Fourth Amendment shall be effective as if
simultaneously executed.

 

(Signature page follows.)

 




* CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

University of Pennsylvania

Page 3 of 5

 

 

 

IN WITNESS WHEREOF the Parties hereto have caused this Fourth Amendment to be
executed and delivered by their duly authorized representatives as set forth
below.

 

 

Agreed on behalf of:

 

Agreed on behalf of:

 

Audentes Therapeutics Inc.

 

 

The Trustees of the University of

Pennsylvania

 

By: /s/ Natalie Holles

 

By: /s/ John S. Swartley

(Signature)

 

(Signature)

Name:Natalie Holles

 

Name:  John S. Swartley

 

Title:  Chief Operating Officer

 

 

Title: Managing Director, Penn Center for Innovation

 

 

Acknowledged as Read and Understood

by Institution Principal Investigator

 

/s/ Dr. James Wilson

(Signature)

Name:Dr. James Wilson

 

 




* CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

University of Pennsylvania

Page 4 of 5

 

Schedule A

2017 Crigler-Najjar Work Plan for Amendment 4

 

New Task 7 – Studies Requested by Audentes

 

[*]


* CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

University of Pennsylvania

Page 5 of 5

 

 

Schedule B

 

 

Total Additional Budget for 2017: $183,980

Total Budget for 2018:$126,333

 

 

Payment Schedule:

 

Payment Due Date

Amount of Payment

Within 7 days of signing of the Fourth Amendment

$310,313

 

* CONFIDENTIAL TREATMENT REQUESTED